Case 19-31484-sgj11 Doc 330 Filed 08/22/19                      Entered 08/22/19 12:59:52             Page 1 of 3



Jeff P. Prostok
Texas Bar No. 16352500
J. Robert Forshey
State Bar No. 07264200
Lynda L. Lankford
State Bar No. 11935020
FORSHEY & PROSTOK, L.L.P.
777 Main Street, Suite 1290
Fort Worth, Texas 76102
(817) 877-8855 ● (817) 877-4151 Fax
Email: jprostok@forsheyprostok.com
Email: bforshey@forsheyprostok.com
Email: llankford@forsheyprostok.com

ATTORNEYS FOR ORIGIN BANK

                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION

    IN RE:                                                  §            CASE NO. 19-31484-sgj11
                                                            §
    THE LASALLE GROUP, INC., et al.1                        §            Chapter 11
                                                            §
                          Debtor.                           §
                                                            §

        ORIGIN BANK’S OBJECTION TO MOTION OF TLG FAMILY MANAGEMENT
    TO EXPEDITE CONSIDERATION OF MOTION FOR ALLOWANCE AND PAYMENT OF
           ADMINISTRATIVE EXPENSES PURSUANT TO 11 U.S.C. § 503(B)(1)

TO THE HONORABLE STACEY G.C. JERNIGAN, UNITED STATES BANKRUPTCY JUDGE:

         Origin Bank (“Origin”), a creditor herein, files its objection (the “Objection”) to the Motion

for Expedited Consideration of TLG Family Management’s Motion for Allowance and Payment of

Administrative Expenses Pursuant to 11 U.S.C. § 503(b)(3) (the “Motion to Expedite”) [Docket

No. 325] filed by TLG Family Management, LLC (“TLG”) with respect to the Motion for Allowance

and Payment of Administrative Expenses Pursuant to 11 U.S.C. § 503(b)(1) (the “Motion for

Administrative Claims”) [Docket 304] and, in support thereof, states as follows:




1The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
The LaSalle Group, Inc. (0143) (“LaSalle”); West Houston Memory Care, LLC (2760) (“West Houston”); Cinco Ranch
Memory Care, LLC (2716); Pearland Memory Care, LLC (5311); and Riverstone Memory Care, LLC (5407). The
Debtors’ mailing address is 545 E. John Carpenter Freeway, Suite 500, Irving, Texas 75062.


                                                         -1-
Case 19-31484-sgj11 Doc 330 Filed 08/22/19            Entered 08/22/19 12:59:52        Page 2 of 3



       1.      TLG filed the Motion for Administrative Claims on August 13, 2019.

       2.      The Motion for Administrative Claims provides for an objection deadline of

September 3, 2019.

       3.      Origin intends to object to the Motion for Administrative Claims.

       4.      Just prior to the Petition Date, the Debtor’s former president, Mitch Warren

caused LaSalle to transfer the controlling management interest in TLG from LaSalle to himself

so that he could direct TLG’s activities during the bankruptcy case.

       5.      In addition to the TLG equity transfer, the following prepetition transfers were

made by LaSalle:

       •       $374,000 to TLG for “Intercompany Loans” within 2 days of the Petition Date.2

       •       $230,500 to Mitch Warren as “Distributions” within the year prior to the Petition

               Date, including $100,000 eight (8) days prior to the Petition Date.3

       •       $70,000 to Mitch Warren as “Shareholder Loans” within the year prior to the

               Petition Date.4

       6.      Based on representations by Debtors’ counsel to the Court, Origin believes the

Debtors’ cases are expected to conclude, whether by conversion or dismissal, in the near

future. If converted, a Chapter 7 Trustee will be appointed.

       7.      Even if TLG holds viable administrative claims against the Debtors’ estates,

which Origin disputes, any subsequently appointed Chapter 7 Trustee should be involved in the

review of TLG’s proposed Administrative Claims and the causes of action, counterclaims,

defenses and offsets that the Debtors’ estates hold against TLG and its principals. These

matters raise numerous factually and legally complex issues that will need to be reviewed,

considered and litigated in connection with the TLG administrative claim request.


2 LaSalle SOFA ¶¶4.1751-4.1752.
3 LaSalle SOFA ¶¶4.1079 – 4.1080, 4.1082, 4.1087-4.1089.
4 LaSalle SOFA ¶¶4.1083 - 4.1086.




                                                -2-
Case 19-31484-sgj11 Doc 330 Filed 08/22/19                                  Entered 08/22/19 12:59:52                     Page 3 of 3



          8.          Moreover, there is no immediate need to determine the allowance or

disallowance of the requested administrative claims. Among other reasons, the sale hearing is

not expected to go forward on August 28, 2019.

          9.         For these reasons, consideration of the Motion for Administrative Claims on an

expedited basis is inappropriate.

                                                     PRAYER FOR RELIEF

          WHEREFORE, Origin Bank respectfully requests that this Court enter an order denying

the Motion to Expedite and granting such other relief as is just and appropriate.

DATED: August 22, 2019.                                         Respectfully Submitted,

                                                                /s/ Lynda L. Lankford
                                                                Jeff P. Prostok
                                                                Texas Bar No. 16352500
                                                                J. Robert Forshey
                                                                State Bar No. 07264200
                                                                Lynda L. Lankford
                                                                State Bar No. 11935020
                                                                FORSHEY & PROSTOK, LLP
                                                                777 Main Street, Suite 1290
                                                                Fort Worth, TX 76102
                                                                (817) 877-8855 ● (817) 877-4151 fax
                                                                jprostok@forsheyprostok.com
                                                                bforshey@forsheyprostok.com
                                                                llankford@forsheyprostok.com

                                                                ATTORNEYS FOR ORIGIN BANK



                                                CERTIFICATE OF SERVICE

       I hereby certify that on August 22, 2019, a true and correct copy of the above and
foregoing document was served via ECF Electronic Notice on all counsel of record.

                                                                           /s/ Lynda L. Lankford


L:\JPROSTOK\Origin Bank (LaSalle Group) (CrR) #6029\Pleadings 19-31484-sgj11\Objection to TLG Motion to Expedite 8.22.19.docx




                                                                    -3-
